Catalyst Paper Corporation 2nd Floor, 3600 Lysander Lane Richmond, British Columbia Canada V7B 1C3 Tel:604 247 4400 Fax:604 247 0512 News Release February 11, 2008 Catalyst to acquire Snowflake mill from AbitibiBowater and to proceed with C$125 million Rights Offering Vancouver, BC – Catalyst Paper Corporation (TSX:CTL) today announced that it has entered into a definitive agreement with a subsidiary of AbitibiBowater to acquire its Snowflake Arizona recycled newsprint mill for a total consideration of US$161 million in cash.The purchase price excludes trade receivables of approximately US$19 million that are being retained by AbitibiBowater.The acquisition will be financed through a combination of Catalyst Paper’s revolving credit facilities and a proposed C$125 million rights offering. The Acquisition The Snowflake mill, a leading recycled newsprint producer with annual production capacity of 375,000 metric tonnes on two modern paper machines, is regarded as one of the lowest cost newsprint mills in North America. The acquisition of the Snowflake mill will increase Catalyst Paper’s total newsprint production capacity to approximately 980,000 metric tonnes. The mill also houses a corrugating medium machine owned by Smurfit Stone Container Corporation, which is operated by the Snowflake mill.The Apache Railway Company, a short-line railroad operating freight service between Snowflake, AZ and
